Citation Nr: 9913473	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  99-07 513	)	DATE
	)
	)



THE ISSUE

Whether attorney fees from past due benefits may be awarded 
pursuant to the terms of the October 30, 1998, attorney fee 
agreement.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  

The veteran had active service from January 1951 to March 
1951.  


FINDINGS OF FACT

1.  The Board entered into a final decision which denied 
service connection for a psychiatric disorder on July 22, 
1996; a notice of disagreement had been received by the VA 
with respect to that claim on October 27, 1994; and the 
veteran's attorney was retained within one year of the 
Board's decision; more specifically within 120 days of the 
Board decision in order to appeal the BVA decision to the 
United States Court of Appeals for Veterans Claims (Court).

2.  The written fee agreement subsequently signed by the 
veteran and his attorney to continue the attorney's 
representation before the VA was signed in October 1998 and 
provides 20 percent of any past due benefits was to be paid 
by the VA to the veteran's attorney.

3.  A rating decision dated in February 1999 resulted in past 
due benefits being payable to the veteran for the period of 
time between November 16, 1982, and February 19, 1999. 



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits for the period of time between November 16, 1982, 
and February 19, 1999, pursuant to the October 30, 1998, 
attorney fee agreement have been met.  38 U.S.C.A. § 5904 
(West 1991); 38 C.F.R. § 20.609 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires (1) a final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a final decision that 
denied service connection for a psychiatric disorder on 
July 22, 1996.  A notice of disagreement pertaining to that 
decision was received by the RO in October 1994.  The record 
also reflects a reasonable inference that the veteran and his 
attorney entered into an attorney fee agreement within one 
year of the date of the Board's decision.  In this regard, 
the Board notes that the veteran's attorney represented him 
before the Court, and in order to do so a Notice of Appeal 
would have had to have been filed with the Court within 
120 days of the date of the Board's decision.  Following an 
appeal to the Court, the veteran and his attorney entered 
into a contingent fee agreement on October 30, 1998, which 
provided 20 percent of past due benefits were to be paid by 
the VA to the veteran's attorney for representation.

Based on this evidence, the Board finds that the October 30, 
1998, attorney fee agreement satisfies the basic eligibility 
requirements under 38 U.S.C.A. § 5905(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and evidence 
reflecting the retention of counsel within one year of the 
Board's decision.

As indicated above, the veteran appealed the Board's decision 
to the Court, and in an Order dated July 11, 1998, the Court 
vacated the Board's 1996 decision and remanded the case to 
the Board for further action.  The Board then remanded the 
case in October 1998 to the RO for additional development.  
Following completion of the requested development a rating 
decision dated in February 1999 granted service connection 
for a psychiatric disorder.  A March 1999 letter to the 
veteran and his attorney indicated that past due benefits 
payable to the veteran by virtue of the RO's rating decision 
had been computed at $49,496, and that 20 percent of that 
amount, $9,899.20 had been withheld as representing the 
maximum attorney fee payable for those past due benefits.  
Accordingly, the Board finds and concludes that attorney fees 
based on past due benefits are payable by the VA for the 
period of time from November 16, 1982, to February 19, 1999.

One last point, it is not clear from the record whether the 
veteran's attorney had been paid a fee pursuant to the Equal 
Access to Justice Act (EAJA) based on work performed on 
appeal to the Court.  Suffice it to point out that:  "The 
claimant's attorney is permitted to seek recovery of attorney 
fees under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412. . . 
.  [However] the claimant's attorney must refund to the 
claimant the amount of the smaller fee.  The attorney may 
keep the larger of the fees recovered, but must return the 
amount of the smaller fee to the claimant."  VAOPGCPREC 12-
97, 62 Fed. Reg. 37953 (1997).


ORDER

Attorney fees from past due benefits for the time period 
between November 16, 1982, and February 19, 1999, may be 
awarded pursuant to the October 30, 1998, attorney fee 
agreement.



		
	RENEÉ M. PELLETIER
Member, Board of Veterans' Appeals



 
